Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated November 6, 2017 (the
“Effective Date”), is entered into by and between The Howard Hughes Corporation,
a Delaware corporation (the “Company”), and Peter F. Riley (the “Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement;

 

WHEREAS, the Executive desires to accept such employment upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement; and

 

WHEREAS, the parties desire to enter into and be bound by this Agreement.

 

NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Employment Period.  The Company hereby
agrees to employ the Executive, and the Executive hereby agrees to work in the
employ of the Company, subject to the terms and conditions, rights and
obligations of this Agreement, for the period commencing on the Effective Date
and ending, unless terminated earlier pursuant to Section 3 hereof, on the fifth
(5th) anniversary of the Effective Date (the “Employment Period”).  Thereafter,
the Employment Period shall renew automatically for additional periods of one
(1) year, unless either party provides the other party with written notice of
non-renewal at least sixty (60) days prior to the date of automatic renewal.

 

2.                                      Terms of Employment.

 

(a)                           Position and Duties.

 

(i)                                     During the Employment Period, the
Executive shall serve as Senior Executive Vice President, Secretary and General
Counsel of the Company, with such authority, duties and responsibilities as are
normally attendant to such positions and such other duties commensurate with
these positions that may be reasonably assigned by the Company’s Board of
Directors (the “Board”) and the Chief Executive Officer of the Company.  The
Executive shall report to the Chief Executive Officer of the Company or to the
Board or a committee thereof.

 

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote all of his business attention and time
to the business and affairs of the Company, and to use his reasonable best
efforts to perform such responsibilities.  During the Employment Period, it
shall not be a violation of this Agreement for the Executive to (A) consistent
with Company governance policies, serve on corporate boards or committees of
businesses that are not competitors of the Company, with prior written approval
of the Board or an authorized committee thereof, (B) serve on civic or
charitable boards or

 

--------------------------------------------------------------------------------


 

committees, (C) manage personal and family investments, and (D) engage in
lectures or teaching, so long as any such activities referenced in Sections
3(a)(ii)(A)-(D) do not, individually or in the aggregate, interfere with the
discharge of the Executive’s responsibilities pursuant to this Agreement;
provided, however, for the avoidance of doubt, during the Employment Period, the
Executive shall not hold any other management positions at other companies or
any other entities.

 

(iii)                               Place of Performance.  The principal place
of employment of the Executive will be in the Dallas, Texas metropolitan area
(the “Principal Location”).  The Executive understands that he shall regularly
be required to travel in connection with the performance of his duties
hereunder.

 

(b)                           Compensation.

 

(i)                                     Annual Base Salary.  During the
Employment Period, unless increased by the Board in its sole discretion, the
Executive shall receive an annual base salary of FIVE HUNDRED FIFTY THOUSAND AND
00/100 DOLLARS ($550,000.00) (the “Annual Base Salary”), payable in equal
installments in accordance with the Company’s normal payroll practice for its
senior executives, subject to the Executive’s continued employment with the
Company.

 

(ii)                                  Annual Bonus.  Commencing in 2017, and
continuing during each subsequent calendar year of the Employment Period, the
Executive shall be eligible for an annual cash bonus (the “Annual Bonus”) in the
targeted amount of EIGHT HUNDRED THOUSAND AND 00/100 DOLLARS ($800,000.00) (the
“Target Bonus Amount”), which shall be awarded each year during the Employment
Period by the Compensation Committee of the Board (the “Compensation Committee”)
based upon its evaluation of such performance measures and objectives as may be
established by the Compensation Committee from time to time (the “Annual Bonus
Performance Metrics”).  The amount of the Annual Bonus that shall be paid to
Executive each year shall be determined by the Compensation Committee based on
the achievement of the Annual Bonus Performance Metrics; provided, however,
that, if the Internal Revenue Code of 1986, as amended (the “Code”),
Section 162(m) goal described in the next sentence has been achieved for any
given year, then the Annual Bonus for such year shall be equal to at least sixty
percent (60%) of the Target Bonus Amount, but not more than one hundred forty
percent (140%) of the Target Bonus Amount.  The determination as to whether the
performance goals have been achieved shall be made in the reasonable discretion
of the Compensation Committee and, to the extent Section 162(m) of the Code is
applicable, shall be (1) consistent with and subject to the requirements set
forth in Section 162(m) of the Code and (2) the amount to be paid with respect
to the Annual Bonus shall be determined in a manner consistent with the
immediately preceding sentence.  The Annual Bonus for each year shall be paid to
the Executive as soon as reasonably practicable following the end of such year
and at the same time that other senior executives of the Company receive bonus
payments, but in no event later than March 15 following the end of the fiscal
year to which such Annual Bonus relates.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Annual Equity or Equity-Based Incentive
Awards.  Commencing in 2017, and continuing during each subsequent calendar year
of the Employment Period, the Executive shall be eligible to receive an annual
equity award (the “Annual LTIP Award”), which shall be awarded each year during
the Employment Period by the Compensation Committee based upon its evaluation of
such performance measures and objectives as may be established by the
Compensation Committee from time to time.  The Annual LTIP Award shall be a
long-term equity or equity-based incentive award with an aggregate targeted
grant value (with respect to the portion of the Annual LTIP Award that is
subject to performance metrics, based on the achievement of the applicable
performance metrics that cause the award to vest at the level of 100%, and
without taking into account the probability of the award vesting at that level
on the date of grant) on the date of grant equal to EIGHT HUNDRED THOUSAND AND
00/100 DOLLARS ($800,000.00) (the “Target LTIP Award Amount”), with the number
of shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) subject to such Annual LTIP Award determined by dividing the aggregate
grant value by the closing price per share of the Common Stock on a nationally
recognized exchange or as otherwise provided for in the Incentive Plan on the
date of grant, which shall be awarded each year by the Compensation Committee
based on the achievement of the Annual Bonus Performance Metrics for the
applicable year.  The determination as to whether the performance goals have
been achieved shall be made in the sole discretion of the Compensation Committee
and, to the extent Section 162(m) of the Code, is applicable, and shall be
consistent with and subject to the requirements set forth in Section 162(m) of
the Code. The Annual LTIP Award shall be granted to the Executive at the same
time that other senior executives of the Company are granted their annual equity
or equity-based incentive awards but in no event later than March 15 following
the end of the fiscal year to which such Annual LTIP Award relates.  Fifty
percent (50%) of each Annual LTIP Award granted to the Executive shall provide
for pro rata time vesting over five years in accordance with the terms of the
applicable award agreement (the “Time Vesting LTIP Award”, which, for the
avoidance of doubt, shall not include the Initial LTIP Award, as defined below)
and the other fifty percent (50%) of such award shall provide for
performance-based vesting (the “Performance Vesting LTIP Award”).  All Annual
LTIP Awards shall be subject to the terms and conditions of the Incentive Plan
and any applicable award agreements thereunder. For purposes of this Agreement,
“Incentive Plan” shall mean The Howard Hughes Corporation Amended and Restated
2010 Incentive Plan, as in effect from time to time (and any successor plan
thereto).

 

(iv)                              Initial Equity Incentive Award.  On the
Effective Date, or as soon thereafter as is practical, the Company shall grant
to the Executive an initial one-time award (the “Initial LTIP Award”) equal to
10,000 shares of Common Stock.  The Initial LTIP Award shall fully vest and
become non-forfeitable on the fifth (5th) anniversary of the grant date of such
award.  The Initial LTIP Award shall be subject to the terms and conditions of
the Incentive Plan and The Howard Hughes Corporation Restricted Stock Agreement,
substantially in the form attached hereto as Exhibit A.

 

(v)                                 Relocation.  If the Board requests, and the
Executive agrees, to relocate from the Principal Location during the Employment
Period, then the Company shall provide the Executive with (A) home sale services
(at market price and with no

 

3

--------------------------------------------------------------------------------


 

reimbursement for any loss on home price) and (B) reimbursement in accordance
with Company policy for the Executive’s reasonable and properly documented
moving expenses, which shall include the costs of moving the Executive, his
family and possessions from the Principal Location to the location requested by
the Board.

 

(vi)                              Indemnification.  Simultaneously herewith, or
as promptly as practicable hereafter, the Company and the Executive will enter
into an indemnification agreement on substantially the same terms as the
indemnification agreements entered into by the Company and each of its directors
prior to the Effective Date.

 

(c)                            Benefits.  During the Employment Period, except
as otherwise expressly provided herein, the Executive shall be entitled to
participate in all employee welfare benefit plans, practices, policies and
programs and fringe benefits to the extent applicable generally and on a basis
no less favorable than that provided to other senior officers of the Company,
including, without limitation, health, medical, dental, long-term disability and
life insurance plans.  The Executive shall be entitled to paid annual vacation
totaling four (4) weeks per calendar year in accordance with the Company’s
vacation policy in effect from time to time.

 

(d)                           Expenses.  The Company shall reimburse the
Executive for all reasonable and necessary expenses actually incurred by the
Executive in connection with the business affairs of the Company and the
performance of the Executive’s duties hereunder, in accordance with Company
policy as in effect from time to time.

 

(e)                            Business Travel.  Notwithstanding the foregoing,
to the extent that the Executive is required to travel during the Employment
Period in connection with the Executive’s duties and responsibilities hereunder,
the Company shall, in accordance with Company policy as in effect from time to
time, reimburse the Executive as follows:  (i) for first class commercial air
travel for the Executive (and the Executive’s spouse, if the Executive’s
spouse’s presence is required for Company events, consistent with the Company’s
general policies); and (ii) for first-class hotel accommodations.

 

3.                                      Termination of Employment.

 

(a)                           Death or Permanent Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death or if the
Executive suffers a Permanent Disability.  For purposes of this Agreement,
“Permanent Disability” means the inability of the Executive to perform the
essential functions of his job with the Company by reason of a medically
determinable physical or mental impairment that can be expected to last for
sixty (60) or more consecutive days or more than ninety (90) days during any
three hundred sixty-five (365) day period, as determined by a duly licensed
physician.  If the Executive suffers a Permanent Disability during the
Employment Period, the Company may give to the Executive written notice, in
accordance with Section 12(b), of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after the Executive’s receipt of
such notice by the Company (the “Disability Effective Date”), provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties.  The

 

4

--------------------------------------------------------------------------------


 

Executive shall fully cooperate in connection with the determination of whether
a Permanent Disability exists.

 

(b)                           Cause.  The Company may terminate the Executive’s
employment during the Employment Period for Cause.  For purposes of this
Agreement, “Cause” shall mean, as determined in good faith by a unanimous vote
(excluding the Executive if he is then a member of the Board) of the Board at a
meeting of the Board held for such purpose, and where the Executive and the
Executive’s counsel had an opportunity (on at least 15 days prior notice) to be
heard before the Board, the Executive’s:

 

(i)                                     conviction, plea of guilty or no contest
to any felony;

 

(ii)                                  gross negligence or willful misconduct in
the performance of the Executive’s duties;

 

(iii)                               drug addiction or habitual intoxication;

 

(iv)                              commission of fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty, material violation of law
or a material act of dishonesty against the Company, in each case that the Board
determines was willful;

 

(v)                                 material and continued breach of this
Agreement, after notice for substantial performance is delivered by the Company
in writing that identifies in reasonable detail the manner in which the Company
believes the Executive is in breach of this Agreement;

 

(vi)                              willful material breach of Company policy or
code of conduct; or

 

(vii)                           willful and continued failure to substantially
perform his duties hereunder (other than such failure resulting from the
Executive’s incapacity due to physical or mental illness);

 

provided, however, that in each case the Company shall provide the Executive
with written notice that an event constituting Cause has occurred (such notice
to be provided within sixty (60) days of the initial occurrence of such event)
and specifying the details of such event.  With respect to any events described
under Sections 3(b)(ii),(v),(vi) or (vii) above, the Executive shall be given
thirty (30) days from his receipt of written notice to cure such events.  If the
Executive cures an event during such period that would otherwise constitute
Cause, then the Company will have no right to terminate the Executive’s
employment for Cause. For purposes of this provision, no act or omission on the
part of the Executive shall be considered “willful” unless it is done or omitted
not in good faith or without reasonable belief that the act or omission was in
the best interests of the Company.  Any act or omission by the Executive based
upon a resolution duly adopted by the Board or advice of counsel for the Company
shall be conclusively presumed to have been done or omitted in good faith and in
the best interests of the Company.  This Section 3(b) shall not prevent the
Executive from challenging whether the Board acted in good faith in determining
that Cause exists or that the Executive has failed to cure any act (or failure
to act) that purportedly formed the basis for the Board’s determination in
accordance with the

 

5

--------------------------------------------------------------------------------


 

procedures set forth in Section 10.  In addition, and for the avoidance of
doubt, the burden of proof regarding the existence of Cause shall be on the
Company.

 

(c)                            Good Reason.  The Executive may terminate the
Executive’s employment during the Employment Period for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s written consent:

 

(i)                                     a material diminution in the Executive’s
base compensation;

 

(ii)                                  a material diminution in the Executive’s
authority, duties or responsibilities;

 

(iii)                               the Executive no longer reports directly to
the Chief Executive Officer;

 

(iv)                              any other action or inaction that constitutes
a material breach by the Company of this Agreement; or

 

(v)                                 any requirement that the Executive relocate
or maintain his Principal Location more than fifty (50) miles from Dallas,
Texas.

 

provided, however, that in each case the Executive must provide the Company with
written notice that an that an event constituting Good Reason has occurred (such
notice to be provided within sixty (60) days of the initial occurrence of such
event) and specifying the details of such event.  With respect to any events
described under Section 3(c)(i), (ii), (iv), (v) or (vi) above, the Company
shall be given thirty (30) days from its receipt of written notice to cure such
events.  If the Company cures an event during such period that would otherwise
constitute Good Reason, then the Executive will have no right to terminate his
employment for Good Reason.  Following the occurrence of a Change in Control (as
defined below), any claim by the Executive that Good Reason exists shall be
presumed to be valid and correct unless an AAA arbitrator determines, in
accordance with Section 10, that the Company has established by clear and
convincing evidence that Good Reason does not exist.  A termination of the
Executive’s employment for Good Reason in accordance with this Section 3(c) is
intended to be treated as an involuntary separation from service for purposes of
Section 409A of the Code.

 

(d)                           Without Cause.  Subject to the provisions of this
Agreement, the Company shall have the right to terminate the Executive’s
employment hereunder without Cause by providing the Executive with sixty (60)
days’ prior written Notice of Termination, and such termination shall not in and
of itself be, nor shall it be deemed to be, a breach of this Agreement.

 

(e)                            Without Good Reason.  The Executive will have the
right to voluntarily terminate his employment hereunder without Good Reason by
providing the Company with sixty (60) days’ prior written Notice of Termination,
and such voluntary termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(f)                             Notice of Termination.  Any termination by the
Company or by the Executive shall be communicated by providing Notice of
Termination to the other party hereto given in accordance with Section 12(b). 
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) the contemplated date of
termination.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)                           Non-Change in Control Termination (Other than
Non-Renewal).  If (1) during the Employment Period, the Company shall terminate
the Executive’s employment without Cause (and other than upon the Executive’s
death or Permanent Disability) or (2) during the Employment Period, the
Executive shall terminate his employment for Good Reason,  the Company shall
have no further obligations to the Executive except as follows:

 

(i)                                     the Company shall pay or provide the
Executive, to the extent not theretofore paid, as soon as practicable after the
date of termination (but in no event later than 60 days after the date of
termination):  (A) accrued Annual Base Salary and vacation pay through the date
of termination;  (B) any reimbursement to which the Executive is entitled
pursuant to Company policy, but which was not reimbursed prior to the date of
termination; and (C) any other earned but unpaid outstanding compensatory
arrangements ((A), (B) and (C)), together, the “Accrued Benefits”);

 

(ii)                                  if the Code Section 162(m) performance
goal is achieved for the calendar year in which the Executive’s employment is
terminated, the Company shall pay the Executive at the normally scheduled time
an amount equal to the product of (x) the Target Bonus Amount multiplied by
(y) a fraction, the numerator of which is the number of days of during such
calendar year that the Executive was employed by the Company and the denominator
of which is 365 (the “Prorated Bonus”);

 

(iii)                               the Company shall pay the Executive, on the
60th day following the date of termination, a lump sum amount equal to the
product of one times (1x) the sum of (A) the Annual Base Salary (which shall be
the Annual Base Salary prior to any reduction if the termination is for Good
Reason because of a reduction in the Annual Base Salary) plus (B) the Target
Bonus Amount; and

 

(iv)                              (A) if the date of termination is prior to the
third (3rd) anniversary of the Effective Date, sixty percent (60%) of the
Initial LTIP Award shall fully and immediately vest and become non-forfeitable
on the date of termination, and if the date of termination is on or after the
third (3rd) anniversary of the Effective Date, one hundred percent (100%) of the
Initial LTIP Award shall fully and immediately vest and become non-forfeitable
on the date of termination, (B) all outstanding Time Vesting LTIP Awards, if
any, that are subject to forfeiture on the date of termination shall fully and
immediately vest and become non-forfeitable on the date of termination, and
(C) all outstanding Performance Vesting LTIP Awards, if any, that are subject to
forfeiture on the date of termination shall remain outstanding and continue to
vest in accordance with

 

7

--------------------------------------------------------------------------------


 

the terms and conditions of the grant of the applicable equity award as if
Executive’s employment had continued through the date on which the performance
metrics are measured (and the Company shall take any action that is necessary to
ensure that such equity awards remain outstanding under the Incentive Plan), and
at such time such equity awards shall either be vested or forfeited based on the
achievement of the applicable performance metrics (the “Continued Eligibility
for Vesting”).

 

The amounts payable or to be provided under this Section 4(a) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(b),
Section 4(c) and Section 4(d).

 

(b)                           Non-Renewal.  If the Executive’s employment is
terminated based on the Company electing to not renew or extend the Employment
Period on the fifth (5th) anniversary, or any subsequent anniversary, of the
Effective Date, the Company shall have no further obligations to the Executive
except as follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  if the Code Section 162(m) performance
goal is achieved for the calendar year in which the Executive’s employment is
terminated, the Prorated Bonus; and

 

(iii)                               (A) the Initial LTIP Award to the extent
outstanding as of the date of termination and all outstanding Time Vesting LTIP
Awards, if any, that are subject to forfeiture on the date of termination shall
fully vest and become non-forfeitable, and (B) the Continued Eligibility for
Vesting.

 

The amounts payable or to be provided under this Section 4(b) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(c) and Section 4(d).

 

(c)                            Termination Because of Death or Permanent
Disability.  If, during the Employment Period, the Executive’s employment
terminates because the Executive dies or as a result of Permanent Disability,
the Company shall have no further obligations to the Executive except as
follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  the Company shall pay the Executive, on
the 60th day following the date of termination, an amount equal to the product
of (x) the Target Bonus Amount multiplied by (y) a fraction, the numerator of
which is the number of days of during such calendar year that the Executive was
employed by the Company and the denominator of which is 365 (the “Prorated
Target Bonus”); and

 

(iii)                               (A) a pro rata portion of the Initial LTIP
Award that is subject to forfeiture on the date of termination shall vest based
on the number of full years that have elapsed since the beginning of the vesting
period through the date of termination divided by five (5) and (B) the Continued
Eligibility for Vesting.

 

8

--------------------------------------------------------------------------------


 

The amounts payable or to be provided under this Section 4(c) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(d).

 

(d)                           Change in Control Termination.  If, during the
Employment Period, the Company shall terminate the Executive’s employment
without Cause (and other than upon the Executive’s death or Permanent
Disability), or if the Executive shall terminate his employment for Good Reason,
in either case, in connection with, or within twelve (12) months following, a
Change in Control (any such termination of employment, a “Change in Control
Termination”), the Company shall have no further obligations to the Executive
except as follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  the Prorated Target Bonus;

 

(iii)                               the Company shall pay the Executive, on the
60th day following the date of termination, a lump sum amount equal to the
product of two times (2x) the sum of (A) the Annual Base Salary (which shall be
the Annual Base Salary prior to any reduction if the termination is for Good
Reason because of a reduction in the Annual Base Salary) plus (B) the Target
Bonus Amount; and

 

(iv)                              (A) the Initial LTIP Award to the extent
outstanding as of the date of termination and all outstanding Time Vesting LTIP
Awards, if any, that are subject to forfeiture on the date of termination shall
fully vest and become non-forfeitable, and (B) all outstanding Performance
Vesting LTIP Awards, if any, that are subject to forfeiture on the date of
termination shall fully and immediately vest and become non-forfeitable at the
greater of (1) one hundred percent (100%) of the number of shares of Common
Stock granted pursuant to each such award, or (2) the performance level that has
been achieved as of the date of termination.

 

The amounts payable or to be provided under this Section 4(d) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(c).

 

(e)                            Condition.  The Company shall not be required to
make the payments and provide the benefits specified in Sections 4(a)(ii),
4(a)(iii), 4(a)(iv), 4(b)(ii), 4(b)(iii), 4(c)(ii), 4(c)(iii), 4(d)(ii),
4(d)(iii) or 4(d)(iv) hereof unless, prior to payment, the parties hereto (or
the Executive’s estate in the event of Executive’s death) have entered into a
release substantially in the form attached hereto as Exhibit B (for which the
applicable seven-day revocation period has expired), prior to the 60th day
following the date of termination, under which the Executive releases the
Company, its Affiliates and their officers, directors and employees from all
liability (other than the payments and benefits under this Agreement); provided,
that if the time period for executing and returning the release begins in one
taxable year and ends in a second taxable year, any payments shall not commence
until the second taxable year.  In the event that such release is not executed
and delivered to the Company in accordance with this Section 4(e) prior to the
60th day following the date of termination (with the applicable seven-day
revocation period having expired), the Executive shall forfeit the payments and
benefits specified in Sections 4(a)(ii), 4(a)(iii), 4(a)(iv), 4(b)(ii),
4(b)(iii), 4(c)(ii), 4(c)(iii), 4(d)(ii), 4(d)(iii) or 4(d)(iv) hereof, as
applicable.

 

9

--------------------------------------------------------------------------------


 

(f)            Resignation from Certain Directorships.  Following the Employment
Period or the termination of the Executive’s employment for any reason, if and
to the extent requested by the Board, the Executive agrees to resign from the
Board, all fiduciary positions (including as trustee) and from all other offices
and positions he holds with the Company and any of its Affiliates; provided,
however, that if the Executive refuses to tender his resignation after the Board
has made such request, then the Board shall be empowered to tender the
Executive’s resignation from such offices and positions.

 

5.             Change in Control.

 

(a)           For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:

 

(i)            A “change in the ownership of the Company” which shall occur on
the date that any one person, or more than one person acting as a group acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of
Section 5(a)(ii) below) and an increase of the effective percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph;
provided further, however, that for purposes of this Section 5(a)(i), the
following acquisitions shall not constitute a Change in Control:  (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (B) any
acquisition by investors (immediately prior to such acquisition) in the Company
for financing purposes, as determined by the Board in its sole discretion.  This
Section 5(a)(i) applies only when there is a transfer of the stock of the
Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction.

 

(ii)           A “change in the effective control of the Company” which shall
occur on the date that either (A) any one person, or more than one person acting
as a group acquires (or has acquired during the twelve-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35% or more of the total voting power of the
stock of the Company, except for (1) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company or (2) any acquisition by investors (immediately prior
to such acquisition) in the Company for financing purposes, as determined by the
Board in its sole discretion; or (B) a majority of the members of the Board are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of a “change in the effective
control of the Company,” if any one person, or more than one person acting as a

 

10

--------------------------------------------------------------------------------


 

group, is considered to effectively control the Company within the meaning of
this Section 5(a)(ii), the acquisition of additional control of the Company by
the same person or persons is not considered a “change in the effective control
of the Company,” or to cause a “change in the ownership of the Company” within
the meaning of Section 5(a)(i) above.

 

(iii)          The occurrence of any of the transactions contemplated by
Section 5(a)(i) or 5(a)(ii) above in connection with which the stock of the
Company ceases to be publicly traded on a national securities exchange.

 

(iv)          A “change in the ownership of a substantial portion of the
Company’s assets” which shall occur on the date that any one person, or more
than one person acting as a group acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person or persons) assets of the Company that have a total gross fair market
value equal to or more than 60% of the total gross fair market value of all the
assets of the Company immediately prior to such acquisition or acquisitions;
provided that the proceeds of such acquisition or acquisitions are distributed
to the shareholders of the Company in connection with such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  Any transfer of
assets to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided in guidance issued pursuant to
Section 409A of the Code, shall not constitute a Change in Control.

 

(v)           For purposes of this Section 5(a), the provisions of
Section 318(a) of the Code regarding the constructive ownership of stock will
apply to determine stock ownership; provided, that stock underlying unvested
options (including options exercisable for stock that is not substantially
vested) will not be treated as owned by the individual who holds the option.  In
addition, for purposes of this Section 5(a), “Company” includes (A) the Company
and (B) an entity that is a stockholder owning more than 50% of the total fair
market value and total voting power (a “Majority Shareholder”) of the Company,
or any entity in a chain of entities in which each entity is a Majority
Shareholder of another entity in the chain, ending in the Company.

 

6.             No Mitigation.  In no event shall the Executive be obligated to
seek or obtain other employment after the date of termination, or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced, whether
or not the Executive obtains other employment.  The Company may offset any
amounts that it owes to the Executive by any amounts that the Executive owes to
the Company or its Affiliates; provided that, in no event, shall any payment
under this Agreement that constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Code be subject to offset by any amount unless
such offset is expressly permitted under Section 409A of the Code.

 

11

--------------------------------------------------------------------------------


 

7.             Potential Reductions.

 

(a)           Notwithstanding any other provisions in this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including, without limitation, any payment or benefit received in connection
with a Change in Control or the termination of the Executive’s employment,
whether pursuant to the terms of this Agreement or any other plan, program,
arrangement or agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Executive’s payments and/or benefits
under this Agreement, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax (but in no event to less than zero), in
the following order:  (i) any cash severance amount, as described in Sections
4(d)(ii) and 4(d)(iii); and (ii) any acceleration of outstanding equity
compensation, as described in Section 4(d)(iv) hereof (the payments and benefits
set forth in clauses (i) through (ii) of this Section 7(a), together, the
“Potential Payments”); provided, however, that the Potential Payments shall only
be reduced if (A) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments), is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments.  For purposes of
determining whether and the extent to which the Total Payments will be subject
to the Excise Tax:  (i) no portion of the Total Payments the receipt or
enjoyment of which the Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (ii) no portion of the Total Payments
shall be taken into account which does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including, without
limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount”
(as set forth in Section 280G(b)(3) of the Code) that is allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(b)           All determinations required to be made under this Section 7,
including whether an Excise Tax would otherwise be imposed, whether the Total
Payments shall be reduced, the amount of any such reduction and the assumptions
to be utilized in arriving at such determinations not expressly provided for
herein, shall be made by an independent, nationally recognized accounting firm
or compensation consulting firm mutually acceptable to the Company and Executive
(the “Determination Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within 15 business days of the receipt of
notice from the Company that a payment is due to be made hereunder, or such
earlier time as is

 

12

--------------------------------------------------------------------------------


 

requested by the Executive.  All reasonable fees and expenses of the
Determination Firm shall be borne solely by the Company.  Any determination by
the Determination Firm shall be binding upon the Company and Executive, absent
manifest error.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that payments which Executive was
entitled to, but did not receive as a result of application of Section 7, could
have been made without the imposition of the Excise Tax (“Underpayment”),
consistent with the calculations required to be made hereunder.  In such event,
the Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive but no later than March 15 of the year after the
year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.

 

(c)           The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 7 shall not of
itself limit or otherwise affect any other rights of the Executive under this
Agreement.

 

8.             Restrictive Covenants.

 

(a)           Non-Solicit.  During the Employment Period, and for a twelve (12)
month period after the Executive’s employment is terminated for any reason, the
Executive shall not (except in connection with the performance of his duties for
the Company) in any manner, directly or indirectly (without the prior written
consent of the Company) Solicit (as defined below) anyone who is then an
employee or independent contractor of the Company or its Affiliates (or who was
an employee or independent contractor of the Company or its Affiliates within
the prior twelve (12) months to resign from the Company or its Affiliates or to
apply for or accept employment with any other business or enterprise.  For
purposes of this Agreement, “Solicit” means any direct or indirect communication
of any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any action.

 

(b)           Confidential Information.  The Executive hereby acknowledges that,
as an employee of the Company, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
the Company and its Affiliates and their strategic plan and financial
operations.  The Executive further recognizes and acknowledges that all
confidential information is the exclusive property of the Company and its
Affiliates, is material and confidential, and is critical to the successful
conduct of the business of the Company and its Affiliates.  Accordingly, the
Executive hereby covenants and agrees that he will use confidential information
for the benefit of the Company and its Affiliates only and shall not at any
time, directly or indirectly, during the term of this Agreement and thereafter
divulge, reveal or communicate any confidential information to any person, firm,
corporation or entity whatsoever, or use any confidential information for his
own benefit or for the benefit of others.  Notwithstanding the foregoing, the
Executive shall be authorized to disclose confidential information (i) as may be
required by law or legal process after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law), or (ii) with the prior written consent of the Company.
Notwithstanding anything to the contrary in this Agreement, the Executive shall
not be

 

13

--------------------------------------------------------------------------------


 

prohibited from: (i) filing and, as provided for under Section 21F of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing confidential information to the extent required
by law or legal process or permitted by Section 21F of the Exchange Act;
(iii) cooperating, participating or assisting in any government or regulatory
entity investigation or proceeding; or (iv) receiving an award for information
provided to any government agency that is responsible for enforcing the law.

 

(c)           Non-Competition.  During the Employment Period, and for a twelve
(12) month period after the Executive’s employment is terminated for any reason,
the Executive shall not directly or indirectly (whether for compensation or
otherwise) own or hold any interest in, manage, operate, control, consult with,
render services for, or in any manner participate in any business that is
directly competitive with the business of the Company, either as a general or
limited partner, proprietor, shareholder, officer, director, agent, employee,
consultant, trustee, Affiliate or otherwise.  Nothing herein shall prohibit the
Executive from being a passive owner of not more than 2% of the outstanding
securities of any publicly traded company engaged in the business of the
Company.

 

(d)           Survival.  Any termination of the Executive’s employment or of
this Agreement shall have no effect on the continuing operation of this
Section 8.

 

(e)           Non-Disparagement.  During the Employment Period and thereafter,
the Executive shall not, in any manner, directly or indirectly through another
person or entity, knowingly make any false or any disparaging or derogatory
statements about the Company, any of its Affiliates or any of their employees,
officers or directors.  The Company, in turn, agrees that it will not make, in
any authorized corporate communications to third parties, and it will direct the
members of the Board, the Chief Executive Officer and other executive officers
of the Company, not to in any manner, directly or indirectly through another
person or entity, knowingly make any false or any disparaging or derogatory
statements about the Executive; provided, however, that nothing herein shall
prevent either party from giving truthful testimony or from otherwise making
good faith statements in connection with legal investigations or other
proceedings.

 

(f)            Enforcement.  If, at the time of enforcement of this Section 8, a
court of competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. 
Because the Executive’s services are unique and because the Executive has access
to confidential information, the parties hereto agree that money damages would
be an inadequate remedy for any breach of this Section 8.  Therefore, in the
event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof.

 

14

--------------------------------------------------------------------------------


 

9.             Successors.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Upon the occurrence of a Change in Control, the Company will
similarly require the acquiring entity to assume the Company’s obligations under
this Agreement.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business and/or assets (or the acquiring
entity upon the occurrence of a Change in Control as described and defined
above).

 

10.          Disputes.

 

(a)           Jurisdiction and Choice of Forum.  Except as set forth in
Section 8(f), all disputes directly or indirectly arising under or related to
the employment of the Executive or the provisions of this Agreement shall be
settled by final and binding arbitration under the rules of the American
Arbitration Association (“AAA”) then in effect, such arbitration shall be held
in Dallas, Texas, as the sole and exclusive remedy of the parties.  The
arbitration shall be heard by one (1) AAA arbitrator who shall be selected by
AAA.  The arbitrator shall have the authority to order expedited discovery and
shall set a hearing within ninety (90) days following the arbitrator’s
appointment as arbitrator by the AAA.  The arbitrator shall render an award and
decision not later than thirty (30) days following the closing of arbitration
hearing.  Judgment on any arbitration award may be entered in any court of
competent jurisdiction.  The prevailing party in any arbitration hearing shall
also be entitled to recover his/its costs and attorneys’ fees.

 

(b)           Governing Law.  This Agreement and any disputes, claims or
defenses arising under it will be governed by and construed in accordance with
the law of the State of Delaware applicable to contracts made and to be
performed entirely within that State.

 

11.          Section 409A of the Code.

 

(a)           Compliance.  The intent of the parties is that payments and
benefits under this Agreement are either exempt from or comply with Section 409A
of the Code (“Section 409A”) and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to that end.  The parties acknowledge and
agree that the interpretation of Section 409A and its application to the terms
of this Agreement is uncertain and may be subject to change as additional
guidance and interpretations become available.  In no event whatsoever shall the
Company be liable for any tax, interest or penalties that may be imposed on the
Executive by Section 409A or any damages for failing to comply with
Section 409A.

 

15

--------------------------------------------------------------------------------


 

(b)           Six Month Delay for Specified Employees.  If any payment,
compensation or other benefit provided to the Executive in connection with his
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a “specified employee” as defined in Section 409A, no part of such
payments shall be paid before the day that is six months plus one day after the
Executive’s date of termination or, if earlier, the Executive’s death (the “New
Payment Date”).  The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date.  Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

 

(c)           Termination as a Separation from Service.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment until such
termination is also a “separation from service” within the meaning of
Section 409A and for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.

 

(d)           Payments for Reimbursements and In-Kind Benefits.  All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which the Executive incurs such expense.  With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.

 

(e)           Payments within Specified Number of Days.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within 30 days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(f)            Installments as Separate Payment.  If under this Agreement, an
amount is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.

 

12.          Miscellaneous.

 

(a)           Amendment.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b)           Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered, mailed by certified or
registered mail, return

 

16

--------------------------------------------------------------------------------


 

receipt requested, or by email transmission.  The parties agree that any notices
shall be given at the following addresses; provided that the parties may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices:

 

If to the Executive:

 

at the Executive’s primary residential address
as shown on the records of the Company

 

If to the Company:

 

The Howard Hughes Corporation
One Galleria Tower
13355 Noel Road, Suite 22nd Floor
Dallas, Texas 75240
Attention:  Office of the General Counsel

 

with a copy to:

 

William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY 10019

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(d)           Tax Withholding.  The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

(e)           Compliance with Dodd-Frank.  All payments under this Agreement, if
and to the extent they are subject to the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”), shall be subject to any
incentive compensation policy established from time to time by the Company to
comply with the Dodd-Frank Act. The Executive acknowledges and agrees that the
Company may from time to time establish incentive compensation policies that may
apply to this Agreement and the awards contemplated hereunder.

 

(f)            No Waiver.  The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the Company’s right to terminate the Executive for Cause
pursuant to Section 3 (subject to Executive’s right to

 

17

--------------------------------------------------------------------------------


 

challenge such determination in accordance with the provisions set forth in
Section 3), shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

(g)           No Strict Construction.  It is the parties’ intention that this
Agreement not be construed more strictly with regard to the Executive or the
Company.

 

(h)           Entire Agreement.  This Agreement shall supersede any other
employment or severance agreement or similar arrangements between the parties,
and shall supersede any prior understandings, agreements or representations by
or among the parties, written or oral, whether in term sheets, presentations or
otherwise, relating to the subject matter hereof.  In the event of any
inconsistency or conflict between any terms, definitions or conditions of this
Agreement and the terms, definitions or conditions of any other agreement (other
than the New Warrant Agreement), the terms, definitions and conditions of this
Agreement shall govern and control, except to the extent otherwise provided in
the New Warrant Agreement, in which case, the terms of the New Warrant Agreement
shall govern and control.

 

(i)            Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(j)            Section References; Captions.  Any reference to a “Section”
herein is a reference to a section of this Agreement unless otherwise stated. 
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.

 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board or other duly authorized governing
body, the Company has caused these presents to be executed in its name on its
behalf, all as of the Effective Date.

 

 

EXECUTIVE

 

 

 

/s/ Peter F. Riley

 

Peter F. Riley

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

By

/s/ David R. Weinreb

 

 

Name:

David R. Weinreb

 

 

Title:

Chief Executive Officer

 

19

--------------------------------------------------------------------------------